Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is responsive to communications received on 08/19/2020.


Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2020 and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “performed by a authentication center” it should be “performed by an authentication center”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  the claim recites “sequentially arranged in an transaction order” it should be “sequentially arranged in a transaction order”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6, 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu and Yan et al. (WO 2018184485 A1) hereinafter referred to as Yan.

With respect to claim 1, Yan discloses: A digital certificate verification method, performed by a authentication center, the method comprising: (Yan page 6, third paragraph from the bottom discloses “verifying the validity of the digital certificate” and similarly to applicant “Background Of The Disclosure” and “Summary” in the instant application specifications, Yan page 7 sixth paragraph from the top discloses “the management method does not depend on the third-party CA organization, and has no central node. All the nodes participating in the verification jointly ensure the correctness of the digital certificate”).
receiving a verification request for verifying a target digital certificate; (Yan page 7, fifth paragraph from the top discloses first node receiving verification request of another target node which is different than the first node).
obtaining a target transaction record corresponding to the target digital certificate from a blockchain, (Yan page 7, first paragraph from the top and fourth paragraph from the bottom disclose obtaining certificate identifier of the certificate to be authenticated, mapped to the target transaction record, from a blockchain).
obtaining a target account type corresponding to the target transaction record, (Yan page 7, third paragraph from the bottom discloses obtaining target account type based on certificate identifier, such as revocation).
the target digital certificate being stored in the blockchain as a transaction resource; (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
different account types corresponding to different certificate operation states; (Yan page 10, seventh paragraph from the top discloses “Status information for the certificate. The structure of the generated block can be referred to FIG. 4, and the status information is marked as “revocation” for the digital certificate revocation request; the status information is marked as “suspended” for the digital certificate suspension request; for the digital certificate recovery Request, status information is marked as "normal".” Therefore, each account type has a certificate status which could be revoked, suspended or normal for example).
and determining a verification result corresponding to the target digital certificate according to the target account type. (Yan page 11, fourth paragraph from the top discloses “when the status information of the last record in the corresponding blockchain information is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate” when status is “normal” of the certificate it is verified).

With respect to claim 2, Yan discloses: The method according to claim 1, further comprising: receiving an operation request for operating the target digital certificate; (Yan page 13, fifth paragraph from the bottom discloses “a digital certificate recovery request” Wherein the recovery request is mapped to the operation request).
determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request; (based on the mapped recovery request above at a later step that follows Yan page 13 third and fourth paragraphs from the bottom disclose “the identity verification unit 1026 is configured to verify a user identity according to the user identity verification information, and when the verification is passed, determine the digital certificate status” wherein user identity is mapped to target recipient account type corresponding to digital certificate in the verification operation request).
and generating a certificate transaction record corresponding to the operation request, and writing the certificate transaction record into the blockchain, (Yan page 11, fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
a transaction resource in the certificate transaction record being the target digital certificate, (Yan page 7, second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request” which is interpreted as to belong to a target that needs authentication/verification).
a recipient account in the certificate transaction record being an account corresponding to the target recipient account type. (Yan page 11, sixth paragraph from the bottom discloses “generating a digital certificate to be applied, wherein the digital certificate to be applied includes an extension item for recording an identifier of a blockchain network to which the digital certificate to be applied belongs” wherein account type as explained by applicant specifications ¶31-34 do not seem to mean account type in the common sense but rather a certificate identifier as mapped herein).

With respect to claim 3, Yan discloses: The method according to claim 2, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is a certificate issuing account type if the operation type corresponding to the operation request is an update operation type or an insertion operation type. (Yan page 7 fifth paragraph from the top discloses “when one of the nodes applies for a digital certificate or applies for a digital certificate status change on the blockchain network, any other node can serve as a verification node. To verify the legality of the digital certificate and add the legal digital certificate to the blockchain network” wherein the change request is mapped to update operation which is verified from the blockchain to determine if certificate is issued and therefore verified.)

With respect to claim 4, Yan discloses: The method according to claim 2, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is a certificate recovery account type if the operation type corresponding to the operation request is a revocation operation type. (interpreted in view of ¶33-34, 45 and 103 of applicant specifications; Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request).

With respect to claim 5, Yan discloses: The method according to claim 1, wherein the target transaction record is a latest transaction record; (Yan page 14 third paragraph from the bottom discloses “the first node may also receive the blockchain information sent by other verification nodes on the blockchain network for updating the blockchain information on the blockchain network.” Wherein the updated blockchain is mapped to latest transaction record).
the obtaining a target account type corresponding to the target transaction record comprises: obtaining a current recipient account type as the target account type, (Yan page 14 second paragraph from the top discloses “The first result determining unit 1063 is configured to obtain, when the status information of the last record in the blockchain information is “normal”,” wherein normal is current a account not expired type).
the current recipient account type corresponding to the latest transaction record and belonging to an account receiving the target digital certificate; (Yan page 14 second paragraph from the top and fourth paragraph from the bottom disclose node verifying a certificate similar to applicant inventive concept wherein the certificate belongs to a transaction of the receiving node).
and the determining a verification result corresponding to the target digital certificate according to the target account type comprises: determining, if the current recipient account type is a certificate issuing account type, that the verification result corresponding to the target digital certificate is that the verification succeeds. (Yan page 14 second paragraph from the top discloses if account is normal which means it has a certificate issued then the certificate is verified).

With respect to claim 6, Yan discloses: The method according to claim 1, wherein the target transaction record is a latest transaction record; the obtaining a target account type corresponding to the target transaction record comprises: obtaining a current recipient account type as the target account type, (Yan page 14 second paragraph from the top discloses “The first result determining unit 1063 is configured to obtain, when the status information of the last record in the blockchain information is “normal”,” wherein normal is interpreted as current account not expired type).
the current recipient account type corresponding to the latest transaction record and belonging to an account receiving the target digital certificate; (Yan page 14 second paragraph from the top and fourth paragraph from the bottom disclose node verifying a certificate similar to applicant inventive concept wherein the certificate belongs to a transaction of the receiving node).
and the determining a verification result corresponding to the target digital certificate according to the target account type comprises: determining, if the current recipient account type is a certificate recovery account type, that the verification result corresponding to the target digital certificate is that the verification fails. (Yan page 14 second paragraph from the top discloses if account is revoked which means it has a certificate fails verification, see claims page 15 second paragraph from the bottom).

With respect to claim 9, Yan discloses: A computer device, comprising a memory and a processor, the memory storing a computer program, the computer program, when executed by the processor, causing the processor to perform: receiving a verification request for verifying a target digital certificate; (Yan page 6 third paragraph from the bottom discloses “verifying the validity of the digital certificate” and similarly to applicant “Background Of The Disclosure” and “Summary” in the instant application specifications, Yan page 7 sixth paragraph from the top discloses “the management method does not depend on the third-party CA organization, and has no central node. All the nodes participating in the verification jointly ensure the correctness of the digital certificate”. Yan page 7 second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request”).
obtaining a target transaction record corresponding to the target digital certificate from a blockchain, (Yan page 7, first paragraph from the top and fourth paragraph from the bottom disclose obtaining certificate identifier of the certificate to be authenticated, mapped to the target transaction record, from a blockchain).
the target digital certificate being stored in the blockchain as a transaction resource; (Yan page 11 fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
obtaining a target account type corresponding to the target transaction record, (Yan page 7, third paragraph from the bottom discloses obtaining target account type based on certificate identifier, such as revocation).
different account types corresponding to different certificate operation states; (Yan page 10 seventh paragraph from the top discloses “Status information for the certificate. The structure of the generated block can be referred to FIG. 4, and the status information is marked as “revocation” for the digital certificate revocation request; the status information is marked as “suspended” for the digital certificate suspension request; for the digital certificate recovery Request, status information is marked as "normal".” Therefore, each account type has a certificate status which could be revoked, suspended or normal for example).
and determining a verification result corresponding to the target digital certificate according to the target account type. (Yan page 11 fourth paragraph from the top discloses “when the status information of the last record in the corresponding blockchain information is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate” when status is “normal” of the certificate it is verified).

With respect to claim 10, Yan discloses: The computer device according to claim 9, wherein the processor is further configured to perform: receiving an operation request for operating the target digital certificate; (Yan page 13 fifth paragraph from the bottom discloses “a digital certificate recovery request” Wherein the recovery request is mapped to the operation request).
determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request; (based on the mapped recovery request above at a later step that follows Yan page 13 third and fourth paragraphs from the bottom disclose “the identity verification unit 1026 is configured to verify a user identity according to the user identity verification information, and when the verification is passed, determine the digital certificate status” wherein user identity is mapped to target recipient account type corresponding to digital certificate in the verification operation request).
and generating a certificate transaction record corresponding to the operation request, and writing the certificate transaction record into the blockchain, (Yan page 11 fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
a transaction resource in the certificate transaction record being the target digital certificate, (Yan page 7 second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request” which is interpreted as to belong to a target that needs authentication/verification).
a recipient account in the certificate transaction record being an account corresponding to the target recipient account type. (Yan page 11 sixth paragraph from the bottom discloses “generating a digital certificate to be applied, wherein the digital certificate to be applied includes an extension item for recording an identifier of a blockchain network to which the digital certificate to be applied belongs” wherein account type as explained by applicant specifications ¶31-34 do not seem to mean account type in the common sense but rather a certificate identifier as mapped herein).

With respect to claim 11, Yan discloses: The computer device according to claim 10, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is a certificate issuing account type if the operation type corresponding to the operation request is an update operation type or an insertion operation type. (Yan page 7 fifth paragraph from the top discloses “when one of the nodes applies for a digital certificate or applies for a digital certificate status change on the blockchain network, any other node can serve as a verification node. To verify the legality of the digital certificate and add the legal digital certificate to the blockchain network” wherein the change request is mapped to update operation which is verified from the blockchain to determine if certificate is issued and therefore verified.)

With respect to claim 12, Yan discloses: The computer device according to claim 10, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is a certificate recovery account type if the operation type corresponding to the operation request is a revocation operation type. (interpreted in view of ¶33-34, 45 and 103 of applicant specifications; Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request).

With respect to claim 13, Yan discloses: The computer device according to claim 9, wherein the target transaction record is a latest transaction record; (Yan page 14 third paragraph from the bottom discloses “the first node may also receive the blockchain information sent by other verification nodes on the blockchain network for updating the blockchain information on the blockchain network.” Wherein the updated blockchain is mapped to latest transaction record).
the obtaining a target account type corresponding to the target transaction record comprises: obtaining a current recipient account type as the target account type, (Yan page 14 second paragraph from the top discloses “The first result determining unit 1063 is configured to obtain, when the status information of the last record in the blockchain information is “normal”,” wherein normal is current a account not expired type).
the current recipient account type corresponding to the latest transaction record and belonging to an account receiving the target digital certificate; (Yan page 14 second paragraph from the top and fourth paragraph from the bottom disclose node verifying a certificate similar to applicant inventive concept wherein the certificate belongs to a transaction of the receiving node).
and the determining a verification result corresponding to the target digital certificate according to the target account type comprises: determining, if the current recipient account type is a certificate issuing account type, that the verification result corresponding to the target digital certificate is that the verification succeeds. (Yan page 14 second paragraph from the top discloses if account is normal which means it has a certificate issued then the certificate is verified).

With respect to claim 14, Yan discloses: The computer device according to claim 9, wherein the target transaction record is a latest transaction record; the obtaining a target account type corresponding to the target transaction record comprises: obtaining a current recipient account type as the target account type, (Yan page 14 second paragraph from the top discloses “The first result determining unit 1063 is configured to obtain, when the status information of the last record in the blockchain information is “normal”,” wherein normal is interpreted as current account not expired type).
the current recipient account type corresponding to the latest transaction record and belonging to an account receiving the target digital certificate; (Yan page 14 second paragraph from the top and fourth paragraph from the bottom disclose node verifying a certificate similar to applicant inventive concept wherein the certificate belongs to a transaction of the receiving node).
and the determining a verification result corresponding to the target digital certificate according to the target account type comprises: determining, if the current recipient account type is a certificate recovery account type, that the verification result corresponding to the target digital certificate is that the verification fails. (Yan page 14 second paragraph from the top discloses if account is revoked which means it has a certificate fails verification, see claims page 15 second paragraph from the bottom).

With respect to claim 17, Yan discloses: A non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform: receiving a verification request for verifying a target digital certificate; (Yan page 6 third paragraph from the bottom discloses “verifying the validity of the digital certificate” and similarly to applicant “Background Of The Disclosure” and “Summary” in the instant application specifications, Yan page 7 sixth paragraph from the top discloses “the management method does not depend on the third-party CA organization, and has no central node. All the nodes participating in the verification jointly ensure the correctness of the digital certificate”. Yan page 7 second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request”).
obtaining a target transaction record corresponding to the target digital certificate from a blockchain, (Yan page 7, first paragraph from the top and fourth paragraph from the bottom disclose obtaining certificate identifier of the certificate to be authenticated, mapped to the target transaction record, from a blockchain).
the target digital certificate being stored in the blockchain as a transaction resource; (Yan page 11 fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
obtaining a target account type corresponding to the target transaction record, (Yan page 7, third paragraph from the bottom discloses obtaining target account type based on certificate identifier, such as revocation).
different account types corresponding to different certificate operation states; (Yan page 10 seventh paragraph from the top discloses “Status information for the certificate. The structure of the generated block can be referred to FIG. 4, and the status information is marked as “revocation” for the digital certificate revocation request; the status information is marked as “suspended” for the digital certificate suspension request; for the digital certificate recovery Request, status information is marked as "normal".” Therefore, each account type has a certificate status which could be revoked, suspended or normal for example).
and determining a verification result corresponding to the target digital certificate according to the target account type. (Yan page 11 fourth paragraph from the top discloses “when the status information of the last record in the corresponding blockchain information is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate” when status is “normal” of the certificate it is verified).

With respect to claim 18, Yan discloses: The storage medium according to claim 17, wherein the computer program further cause the processors to perform: receiving an operation request for operating the target digital certificate; (Yan page 13 fifth paragraph from the bottom discloses “a digital certificate recovery request” Wherein the recovery request is mapped to the operation request).
determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request; (based on the mapped recovery request above at a later step that follows Yan page 13 third and fourth paragraphs from the bottom disclose “the identity verification unit 1026 is configured to verify a user identity according to the user identity verification information, and when the verification is passed, determine the digital certificate status” wherein user identity is mapped to target recipient account type corresponding to digital certificate in the verification operation request).
and generating a certificate transaction record corresponding to the operation request, and writing the certificate transaction record into the blockchain, (Yan page 11 fourth paragraph from the bottom discloses “a digital certificate to be applied is generated, including an extension for recording the identifier of the blockchain network to which the digital certificate to be applied belongs” wherein the digital certificate is interpreted as a transaction resource).
a transaction resource in the certificate transaction record being the target digital certificate, (Yan page 7 second paragraph from the top discloses purpose “S220. Verify the digital certificate status issue request” which is interpreted as to belong to a target that needs authentication/verification).
a recipient account in the certificate transaction record being an account corresponding to the target recipient account type. (Yan page 11 sixth paragraph from the bottom discloses “generating a digital certificate to be applied, wherein the digital certificate to be applied includes an extension item for recording an identifier of a blockchain network to which the digital certificate to be applied belongs” wherein account type as explained by applicant specifications ¶31-34 do not seem to mean account type in the common sense but rather a certificate identifier as mapped herein).

With respect to claim 19, Yan discloses: The storage medium according to claim 18, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is a certificate issuing account type if the operation type corresponding to the operation request is an update operation type or an insertion operation type. (Yan page 7 fifth paragraph from the top discloses “when one of the nodes applies for a digital certificate or applies for a digital certificate status change on the blockchain network, any other node can serve as a verification node. To verify the legality of the digital certificate and add the legal digital certificate to the blockchain network” wherein the change request is mapped to update operation which is verified from the blockchain to determine if certificate is issued and therefore verified.)

With respect to claim 20, Yan discloses: The storage medium according to claim 18, wherein the determining a target recipient account type corresponding to the target digital certificate according to an operation type of the operation request comprises: determining that the target recipient account type is a certificate recovery account type if the operation type corresponding to the operation request is a revocation operation type. (interpreted in view of ¶33-34, 45 and 103 of applicant specifications; Yan page 10 paragraphs two to five from the top disclose “S710. Acquire a digital certificate revocation request, a digital certificate suspension request, or a digital certificate recovery request issued by the second node on the blockchain network. Specifically, the received digital certificate revocation request, digital certificate suspension request, or digital certificate recovery request includes certificate information of the requested digital certificate and user identity verification information for verifying the identity of the requested user, respectively. S720. Verify the user identity according to the received digital certificate revocation request, the digital certificate suspension request, or the user identity verification information in the digital certificate recovery request. When the verification fails, step S730 is performed, and when the verification is passed” which discloses recovery of an account corresponding to another revocation operation to be performed as part of an operation request).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1-6, 9-14 and 17-20 above, and further in view of Muftic (US 20170346639 A1) hereinafter referred to as Muftic.

With respect to claim 7, Yan discloses: The method according to claim 5, wherein the verification request carries a transaction identifier corresponding to the target digital certificate, and the obtaining a target transaction record corresponding to the target digital certificate from a blockchain comprises: obtaining a transaction chain corresponding to the target digital certificate according to the transaction identifier, (Yan page 3 third and fourth paragraphs from the bottom disclose “used to record an identifier of the blockchain network to which the digital certificate to be applied belongs; And transmitting, to the blockchain network, a digital certificate request including the digital certificate to be applied for. Optionally, the method for managing the digital certificate further includes: receiving blockchain information sent by the fourth node on the blockchain network; and saving when verifying the blockchain information” therefore the certificate has a transaction identifier used as part of the verification request process).
and identifying a transaction record at an end of the transaction chain as the latest transaction record (Yan page 3 fourth paragraph from the bottom discloses a latest transaction record in a sequence of records “When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" When the digital certificate to be verified is not the verification result of the legal certificate; and when itis determined that the blockchain information does not exist, the certificate query request is sent to the blockchain network, wherein the certificate query request includes The summary information of the digital certificate to be verified is determined by the other nodes on the blockchain network according to the summary information of the digital certificate to be verified. Digital certificates for authentication, access to verify the results.”)
Yan does not explicitly disclose: transaction records in the transaction chain being sequentially arranged in an transaction order.
However, Muftic in an analogous art discloses: transaction records in the transaction chain being sequentially arranged in an transaction order.  (Muftic ¶27 “The transactions individually or sometimes grouped in blocks are cryptographically encapsulated and mutually linked in a functional, cryptographic or time sequence”. Also, Muftic ¶44 “verifications are performed by tracing the sequence of all transactions in the blockchain starting from the trusted “coinbase” transaction up to the latest transaction received by the partner who is making payment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein transaction records in the transaction chain being sequentially arranged in an transaction order as disclosed by Muftic in order to avoid issues like double spending and ensure a more trusted verification process if blockchain voting concept is introduced (see Muftic ¶44).

With respect to claim 8, Yan discloses: The method according to claim 1, further comprising: 
Yan does not explicitly disclose that the rest of the claim wherein the certificate is a “root certificate”.
However, Muftic in an analogous art discloses: obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; (Muftic ¶106 “the Root Certificate must be issued by an entity that will initiate the specific BCL (equivalent to the genesis transaction in the Bitcoin system).” Which is used later on in the verification process  of a target digital certificate based on a forward/backward validation on the chain as per Muftic ¶134 “the member verifies the issuer's certificate by traversing the complete BCL either forward, starting with the Root Certificate and following the NextSubject references, or backward, starting from his/her certificate and following the Issuer references”).
19PCT146/USverifying the target digital certificate according to the root certificate to obtain a root verification result; (Muftic ¶134 discloses “the member verifies the issuer's certificate by traversing the complete BCL either forward, starting with the Root Certificate and following the NextSubject references, or backward, starting from his/her certificate and following the Issuer references.” Wherein BCL is a blockchain certificate ledger, see Muftic ¶27).
and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails; (Muftic ¶143 “If the partner's certificate is located forward in the BCL and some other forward partners have already been validated, then the procedure will terminate” wherein in this instance based on the root chain sequence there is an existing validated partner so the process terminates which is mapped to failing).
and obtaining a target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds. (Muftic ¶143 discloses otherwise the partner certificate is validated based on their BCL certificate ledger in relationship to the root obtaining and adding it to the local chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein the obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; verifying the target digital certificate according to the root certificate to obtain a root verification result; and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails; and obtaining a target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds as disclosed by Muftic to create a system that does not particularly depend on a third party to perform the verification, see Muftic ¶38.


With respect to claim 15, Yan discloses: The computer device according to claim 13, wherein the verification request carries a transaction identifier corresponding to the target digital certificate, and the obtaining a target transaction record corresponding to the target digital certificate from a blockchain comprises: obtaining a transaction chain corresponding to the target digital certificate according to the transaction identifier, (Yan page 3 third and fourth paragraphs from the bottom disclose “used to record an identifier of the blockchain network to which the digital certificate to be applied belongs; And transmitting, to the blockchain network, a digital certificate request including the digital certificate to be applied for. Optionally, the method for managing the digital certificate further includes: receiving blockchain information sent by the fourth node on the blockchain network; and saving when verifying the blockchain information” therefore the certificate has a transaction identifier used as part of the verification request process).
and identifying a transaction record at an end of the transaction chain as the latest transaction record, (Yan page 3 fourth paragraph from the bottom discloses a latest transaction record in a sequence of records “When the status information of the last record in the middle is "normal", the verification result of the digital certificate to be verified is obtained as a legal certificate; when the status information of the last record corresponding to the blockchain information is "revoked" or "suspended" When the digital certificate to be verified is not the verification result of the legal certificate; and when itis determined that the blockchain information does not exist, the certificate query request is sent to the blockchain network, wherein the certificate query request includes The summary information of the digital certificate to be verified is determined by the other nodes on the blockchain network according to the summary information of the digital certificate to be verified. Digital certificates for authentication, access to verify the results.”)
Yan does not explicitly disclose: transaction records in the transaction chain being sequentially arranged in a transaction order.
However, Muftic in an analogous art discloses: transaction records in the transaction chain being sequentially arranged in a transaction order. (Muftic ¶27 “The transactions individually or sometimes grouped in blocks are cryptographically encapsulated and mutually linked in a functional, cryptographic or time sequence”. Also, Muftic ¶44 “verifications are performed by tracing the sequence of all transactions in the blockchain starting from the trusted “coinbase” transaction up to the latest transaction received by the partner who is making payment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein transaction records in the transaction chain being sequentially arranged in an transaction order as disclosed by Muftic in order to avoid issues like double spending and ensure a more trusted verification process if blockchain voting concept is introduced (see Muftic ¶44).

With respect to claim 16, Yan discloses: The computer device according to claim 9, wherein the processor is further configured to perform: 
Yan does not explicitly disclose that the rest of the claim with respect to a root certificate.
However, Muftic in an analogous art discloses: obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; (Muftic ¶106 “the Root Certificate must be issued by an entity that will initiate the specific BCL (equivalent to the genesis transaction in the Bitcoin system).” Which is used later on in the verification process of a target digital certificate based on a forward/backward validation on the chain as per Muftic ¶134 “the member verifies the issuer's certificate by traversing the complete BCL either forward, starting with the Root Certificate and following the NextSubject references, or backward, starting from his/her certificate and following the Issuer references”).
19PCT146/USverifying the target digital certificate according to the root certificate to obtain a root verification result; (Muftic ¶134 discloses “the member verifies the issuer's certificate by traversing the complete BCL either forward, starting with the Root Certificate and following the NextSubject references, or backward, starting from his/her certificate and following the Issuer references.” Wherein BCL is a blockchain certificate ledger, see Muftic ¶27).
and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails; (Muftic ¶143 “If the partner's certificate is located forward in the BCL and some other forward partners have already been validated, then the procedure will terminate” wherein in this instance based on the root chain sequence there is an existing validated partner so the process terminates which is mapped to failing).
and obtaining a target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds. (Muftic ¶143 discloses otherwise the partner certificate is validated based on their BCL certificate ledger in relationship to the root obtaining and adding it to the local chain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yan wherein the obtaining a root certificate corresponding to the target digital certificate from the blockchain according to the verification request; verifying the target digital certificate according to the root certificate to obtain a root verification result; and determining, if the root verification fails, that the verification result corresponding to the target digital certificate is that the verification fails; and obtaining a target transaction record corresponding to the target digital certificate from the blockchain if the root verification succeeds as disclosed by Muftic to create a system that does not particularly depend on a third party to perform the verification, see Muftic ¶38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu et al. (US-20190036711-A1) Abstract discloses “a first node sent from the first node in a blockchain is received at a second node in the blockchain, where the digital certificate of the first node is stored in the blockchain. Certificate validity information stored in the blockchain and associated with the nodes in the blockchain is accessed by the second node based on the first communication request, where the certificate validity information reflects the validity status information of digital certificates of the nodes in the blockchain. A verification of whether the digital certificate of the first node is valid is performed by the second node based on the first communication request and the accessed certificate validity information”.
Lingappa (US-20150371224-A1) ¶62 “nodes and payment entities within the cryptocurrency payment network 145 may use a “digital signature” for performing transactions (e.g., transferring digital currency), which is based upon the use of digital certificate … and correspondingly record the payment transaction in their respective ledgers … the transaction may be published into ledgers” wherein the ledgers are blockchain entries as per Lingappa ¶3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493